DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/28/022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the limitation “equal to or more than 1.7 mm” provides unexpected advantageous effects for reducing the stress induced in the printed substrate.
Examiner respectfully disagrees. It is well known in the art that stress exists between the printed substrate and the lead as evidenced by Aono et al. (U.S. Publication No. 20170018471) in paragraphs 70-71. Also, it is well known in the art that increase distance between the printed substrate and the attachment surface would reduce the stress between the printed substrate and the lead because the increased distance would make it harder for heat to transfer from the printed substrate to the attachment surface through the lead. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the distance between the bottom surface of the printed substrate and the attachment surface equal to or more than 1.7 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta (U.S. Publication No. 20070044558) in view of Aono et al. (U.S. Publication No. 20170018471).
Regarding claim 1, Ohta teaches an inertial measurement unit comprising: a sensor module including at least one inertial sensor (Fig.1, 20) and a printed substrate (Fig.1, 10) on which the at least one inertia sensor is directly provided; and a lead group (Figs.1-5, 60) provided as a support member for supporting the printed substrate on an attachment surface (Fig.1, 200), the attachment surface facing a bottom surface of the printed substrate (As shown in Figs.1 and 8), wherein leads of the lead group each have a first section coupled to the attachment surface (Figs.1-5, 60 as shown in the reproduced Fig.5); a second section (Figs.1-5, 61) extending from the first section toward the printed substrate in a direction that intersects the attachment surface; and a third section (Figs.1-5, 60 as shown in the reproduced Fig.5) coupled to the printed substrate, the at least one inertial sensor includes a MEMS (Paragraph 38) capacitance-type sensor (Paragraph 41).
Ohta is silent about a distance between the bottom surface of the printed substrate and the attachment surface is equal to or more than 1.7 mm.
However, Aono teaches stress exists between the printed substrate and the lead (Paragraphs 70-71), also it is well known in the art that increase distance between the printed substrate and the attachment surface would reduce the stress between the printed substrate and the lead because the increased distance would make it harder for heat to transfer from the printed substrate to the attachment surface through the lead.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the distance between the bottom surface of the printed substrate and the attachment surface equal to or more than 1.7 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

    PNG
    media_image1.png
    638
    844
    media_image1.png
    Greyscale

Regarding claim 2, Ohta teaches wherein the printed substrate has a first edge and a second edge outwardly opposite to each other, and the lead group is configured with: a first lead group provided at the first edge of the printed substrate; and a second lead group provided at the second edge of the printed substrate (As shown in Fig.5).
Regarding claim 3, Ohta teaches all the features of claim 1 as outlined above, Ohta is silent about wherein the printed substrate has a third edge and a fourth edge outwardly opposite to each other, and each of the third and fourth edges intersects each of the first and second edges, and the lead group is configured with: a third lead group provided at the third edge of the printed substrate; and a fourth lead group at the fourth edge of the printed substrate.
Aono teaches wherein the printed substrate has a third edge and a fourth edge outwardly opposite to each other, and each of the third and fourth edges intersects each of the first and second edges, and the lead group is configured with: a third lead group provided at the third edge of the printed substrate; and a fourth lead group at the fourth edge of the printed substrate (As shown in Fig.1, there are four lead groups on four sides of substrate 21).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify include two more groups of lead in Ohta’s system because it would provide more connections to Ohta’s sensing member.
Regarding claim 4, Ohta teaches wherein the MEMS capacitance-type sensor is provided on a top surface of the printed substrate, and the top surface is outwardly opposite to the bottom surface of the printed substrate, each of the leads is a gullwing type lead, and the third section of each of the leads is coupled to the bottom surface of the printed substrate (As shown in Fig.8).
Regarding claim 5, Ohta teaches wherein the MEMS capacitance-type sensor is provided on a top surface of the printed substrate, and the top surface is outwardly opposite to the bottom surface of the printed substrate (As shown in Fig.8), each of the leads is a J-lead-type lead (As shown in Fig.9, a portion of lead 60 has a J shape), and the third section of each of the J-lead-type leads is coupled to the bottom surface of the printed substrate or a side surface of the printed substrate (Fig.9, lead 60 is connected to side surface of package 10).
Regarding claim 6, Ohta teaches wherein the leads are coupled to external connection terminals (Fig.3A, 15) on the printed substrate (Paragraphs 65-66), and a width of each of the external connection terminals is greater than a width of the third section of each of the leads (As shown in Figs.3A-3B, external connection terminals or pads 15 have same width as solder 70, also Figs.4A-4C show the solder 70 is wider than the lead 60).
Regarding claim 7, Ohta teaches all the features of claim 1 as outlined above, Ohta is silent about wherein a hole is provided in each of the third sections.
However, it is well known in the art to put a hole in a lead.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a hole in each of the third section of Ohta’s lead, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8, Ohta teaches wherein a width of each of the third sections is larger than a width of each of the second sections (As shown in Fig.5).
Regarding claim 9, Ohta teaches wherein the third sections of the leads are respectively coupled to external connection terminals on the printed substrate with solder (Paragraphs 65-68).
Regarding claim 10, Ohta teaches wherein the third sections are respectively coupled to the external connection terminals with the solder having a melting point higher than 220 degrees (Paragraph 34).
Regarding claim 11, Ohta teaches wherein the third sections of the leads are respectively coupled to external connection terminals on the printed substrate with a brazing material (Paragraphs 34 and 101).
Regarding claim 12, Ohta teaches all the features of claim 1 as outlined above, Ohta further teaches wherein the lead group includes a first lead and a second lead (As shown in Fig.5).
Ohta is silent about a width of the third section of the second lead is larger than a width of the third section of the first lead.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the third section of one lead larger than the third section of another lead, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 14, Ohta teaches all the features of claim 1 as outlined above, Ohta further teaches wherein a distance from a corner of the printed substrate to the second lead is smaller than a distance from the corner of the printed substrate to the first lead (As shown in Fig.5, there is one lead closer to the corner than another lead).
Regarding claim 15, Ohta teaches all the features of claim 1 as outlined above, Ohta further teaches wherein the distance between the bottom surface of the printed substrate and the attachment surface is smaller than an overall length of each of the leads (As shown in Figs. 1 and 8).
Regarding claim 16, Ohta teaches wherein a length of the third section is greater than a length of the first section (As shown in Fig.1).
Regarding claim 17, Ohta teaches wherein the printed substrate is a ceramic substrate (Paragraph 32), and the MEMS capacitance-type sensor is accommodated in a ceramic package (Paragraph 93).
Regarding claim 18, Ohta teaches all the features of claim 1 as outlined above, Ohta further teaches wherein the printed substrate is a resin substrate (Paragraphs 38, 44 and 94), the MEMS (Paragraph 38) capacitance-type sensor (Paragraph 41) is an inertial sensor accommodated in a ceramic package (Paragraph 32). 
Ohta is silent about a difference in a coefficient of linear expansion between the resin substrate and the ceramic package is smaller than or equal to 30%.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make a difference in a coefficient of linear expansion between the resin substrate and the ceramic package smaller than or equal to 30%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 19, Ohta teaches an electronic instrument comprising: the inertial measurement unit according to claim 1; and a processing apparatus configured to perform processes based on a result of measurement performed by the inertial measurement unit (Paragraph 43).
Regarding claim 20, Ohta teaches a moving object comprising: the inertial measurement unit according to claim 1; and a processing apparatus that configured to perform processes based on a result of measurement performed by the inertial measurement unit (Paragraphs 40 and 43).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of dependent claim 13 is the inclusion of the specific limitations of “the third lead is located adjacent to the second lead, the third section of the third lead is coupled to the third section of the second lead, and a potential applied to the third lead and a potential applied to the second lead are the same”, in combination of with all other recited associated elements in an inertial measurement unit.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2855